Citation Nr: 1637051	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  09-15 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for arteriosclerotic heart disease. 

2.  Entitlement to a compensable disability rating prior to March 23, 2011, and a disability rating in excess of 10 percent as of March 23, 2011 for dermatophytosis.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to June 1995.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge in July 2010.  A transcript of that hearing has been associated with the claims file. 

The Board remanded these matters to the RO for further development in February 2011 and August 2014.  Thereafter, the RO continued the denial of each claim as reflected in the December 2014 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

The Board denied the claims in a November 2015 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court issued an order granting a Joint Motion for Remand (JMR), vacating and remanding November 2015 decision to the Board for action consistent with the JMR. 

The electronic claims file shows that the Veteran filed a notice of disagreement in May 2016 to the April 2016 rating decision.  The Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of the notice of disagreement and additional action is pending.  As such, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  As VACOLS reflects that the notice of disagreement has been recognized, Manlincon is not applicable in this case.  Therefore, the Board declines to remand the issues adjudicated in April 2016 for the issuance of a statement of the case and instead refers the RO to issue an SOC.

The electronic claims file also shows that the Veteran perfected his appeal in June 2016 with respect to the issues of entitlement to an effective date earlier than July 20, 2012 for the grant of service connection for Raynaud's syndrome and entitlement to an increased disability rating for service-connected degenerative arthritis of the lumbar spine and chondromalacia of the right knee.  The Veteran requested a video conference Board hearing in the June 2016 substantive appeal.  These issues have not been certified for appeal and VACOLS indicates that the RO is still taking action on them.  As such, the Board will not accept jurisdiction over the claims at this time.  If otherwise in order, the issues will be the subject of a subsequent Board decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2015 decision, the Board denied the Veteran's increased rating clams for arteriosclerotic heart disease and dermatophytosis as a matter of law under 38 C.F.R. § 3.655(b) as the Veteran failed to appear at the scheduled VA examinations in September 2014 and he did not provide good cause for failure to appear at the examinations nor had he expressed a willingness to attend another examination.  The JMR noted that the Board erred by not explaining why 38 C.F.R. § 3.655(b) applied in this case, given the Veteran reported for three examinations during the pendency of this appeal and only failed to report to a fourth VA examination during the appeal.  Thus, the parties determined that a remand was warranted for the Board to provide an adequate statement of reasons or bases for its determinations.

In response to the November 2015 Board decision, the Veteran asserted in a December 2015 statement that he never received a copy of the letter that informed him of his actual examination date.  He noted that he received a copy of a letter in September 2014 that informed him that he will be scheduled for an examination, but he did not receive the follow up letter.  The Veteran requested that he be scheduled for another VA examination to evaluate his arteriosclerotic heart disease and dermatophytosis.  Review of the claims file, shows that the RO sent a letter dated September 10, 2014 to the Veteran informing him that they asked the VA medical facility nearest to him to schedule an examination in connection with his claims and the VA facility will notify him of the date, time, and place of the examination.  The claims file does not contain a copy of the letter sent to the Veteran informing him of the date, time, and place of the examination.  There is a copy of a compensation and pension exam inquiry sheet that documents that the Veteran failed to report to the scheduled examinations to evaluate his heart and skin.  The examinations were cancelled on September 17, 2014, because the Veteran failed to appear at the examinations.  Given this, the Veteran should be provided with another VA examination to evaluate the current severity of his service-connected arteriosclerotic heart disease and dermatophytosis.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA and/or private treatment records with respect to his service-connected heart disorder and skin disorder.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder. 

2. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran with a VA cardiology examination to determine the current severity of his service-connected arteriosclerotic heart disease.
The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and comment on the degree of severity of the Veteran's heart disability and its effect on his employment and activities of daily living. The examiner should also specifically comment on the following: 

a. The frequency of congestive heart failure, whether such is chronic, or consists of acute episodes. If acute episodes are noted, please specify where there has been more than one in the past year. 

b. The estimate of workload of METs which results in dyspnea, fatigue, angina, dizziness or syncope. 

c. The degree of left ventricular dysfunction based on ejection fraction percentage. Is there ejection fraction of 30 to 50 percent or less than 30 percent? 

d. The medications that the Veteran takes for his arteriosclerotic heart disease, to include whether the Veteran is currently prescribed nitroglycerin for episodes of angina.

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.

3. After the above instructions have been completed, schedule the Veteran for a VA dermatology examination for the Veteran's skin condition, dermatophytosis. The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination. The examination report is to contain a notation that the examiner reviewed the claims file. 

The evaluation of the Veteran's skin condition should consist of all necessary testing.

The examiner is asked to comment on the degree of severity of the Veteran's skin condition and its effect on his employment and activities of daily living. 

The examiner should also specifically comment on the following:

a. Whether there is disfigurement of the head, face or neck.

b. Whether scars are present. 

c. The percentage of the entire body affected and the percentage of exposed areas affected. 

d. Whether there is systemic therapy, such as corticosteroids or other immunosuppressive drugs (topical or oral), required.  If so, whether such is required for more or less than six weeks in the past 12 months or whether such is required to a constant or near constant degree? 

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.

4. The RO must advise the Veteran that it is his responsibility to report for the examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal, based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




